The additional explanatory affidavit of the clerk does not alter the case. The motion to reinstate must be denied. The neglect of counsel to have the record printed is the neglect of the party himself and does not excuse. Edwards v. Henderson, 109 N.C. 83, and numerous cases there cited. In that case it is said: "Appellants might as well fail to send up the transcript as not to have it in a condition to be heard by failing to have the `case and exceptions' printed."
MOTION DENIED.
Cited: Dunn v. Underwood, 116 N.C. 525; Calvert v. Carstarphen,133 N.C. 26; Holland v. R. R., 137 N.C. 371, 380; Seawellv. Lumber Co., 172 N.C. 325.
(842)